Per Curiam,
This appeal is from an order directing the issuing of a mandamus requiring the officers of the defendant company to produce certain books, papers and accounts for the inspection of the petitioner, a stockholder. The question whether a proper demand had been made by the petitioner was decided in his favor by a special verdict and his right to inspect is clearly sustained by the opinion of Judge Ryan, specially presiding, upon motion for a peremptory mandamus, on which we affirm the order appealed from.
Order affirmed at the cost of the appellants.